Exhibit 10.79

 

EXECUTION COPY

 

AMENDMENT NO. 2 to SECOND AMENDED AND RESTATED LEASE
RECEIVABLES PURCHASE AGREEMENT

 

dated as of January 29, 2003

 

THIS AMENDMENT NO. 2 (“Amendment”), to the SECOND AMENDED AND RESTATED LEASE
RECEIVABLES PURCHASE AGREEMENT, dated as of August 5, 2002 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“LRPA”), among HPSC Bravo Funding LLC, a Delaware limited liability company
(“HPSC Bravo”), as the Seller thereunder, HPSC, Inc., a Delaware corporation
(“HPSC Inc.”), as the Servicer thereunder, Triple-A One Funding Corporation, a
Delaware corporation (“Triple-A”), and Capital Markets Assurance Corporation, a
New York stock insurance company (“CapMAC”), as Collateral Agent and
Administrative Agent thereunder, is entered into by each of the foregoing as of
January 29, 2003. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Definitions List
referenced in the LRPA.

 

PRELIMINARY STATEMENTS

 

HPSC Bravo, HPSC Inc., Triple-A and CapMAC wish to amend the LRPA in certain
respects and as a result have agreed to amend the LRPA on the terms and
conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, HPSC Bravo, HPSC Inc., Triple-A and CapMAC agree as follows:

 

(a)           The Definitions List referenced in Section 1.01 of the LRPA is
hereby amended to delete therefrom the definition of “Facility Limit” and to
substitute therefor the following definition of “Facility Limit”:

 

“Facility Limit” means, as of any date of determination, (i) until the earlier
of April 30, 2003 or the date on which any Securitization Transaction is
completed, $525,000,000, and (ii) thereafter, $450,000,000, as either such
amount may be reduced pursuant to Section 2.03 of the LRPA.

 

(b)           The Definitions List referenced in Section 1.01 of the LRPA is
hereby amended to insert the following definition of “Securitization
Transaction”:

 

“Securitization Transaction” means a securitization of a material portion of the
Contracts hereunder by a trust or any other entity established by or on behalf
of the Originator or one of its Affiliates (including any trust or other entity
formed by another Person in connection with the securitization of such
Contracts). Without limiting the foregoing, a Securitization Transaction shall
include (i) the issuance of notes, trust certificates or other instruments or
securities to be paid

 

--------------------------------------------------------------------------------


 

from Collections with respect to the Contracts and (ii) the sale of undivided
interests or participations in the Contracts.

 

(c)           Section 7.01 of the LRPA is hereby amended to delete from Section
7.01(k) the period at the end thereof and to replace it with a semicolon and the
word “or” followed by the insertion of a new subsection (1) which shall read as
follows:

 

“the Originator shall have failed by June 23, 2003 to have obtained an
additional receivables securitization facility for financing receivables similar
to those sold to the Seller in an amount of at least $150,000,000 and for a
commitment period of at least one (1) year.”

 

SECTION 2. Representations and Warranties.  Each of HPSC Bravo and HPSC Inc.
represents and warrants as follows:

 

(a) This Amendment and LRPA as previously executed and as amended hereby,
constitute legal, valid and binding obligations of each of HPSC Bravo and HPSC
Inc. and are enforceable against each of HPSC Bravo and HPSC Inc. in accordance
with their terms.

 

(b) Upon the effectiveness of this Amendment, HPSC Bravo hereby reaffirms that
the representations and warranties contained in Article IV of the LRPA are true
and correct.

 

(c) Upon the effectiveness of this Amendment, each of HPSC Bravo and HPSC Inc.
hereby reaffirms all covenants made in the LRPA and the other Facility Documents
to which it is a party to the extent the same are not amended hereby and agrees
that all such covenants shall be deemed to have been remade as of the effective
date of this Amendment.

 

(d) No Wind-Down Event or Unmatured Wind-Down Event or Event of Termination has
occurred or is continuing.

 

SECTION 3. Conditions Precedent.  This Amendment shall become effective as of
the date hereof, provided that all of the following conditions are met in form
and substance satisfactory to Triple-A and CapMAC:

 

(a) This Amendment shall have been executed and delivered by HPSC Bravo, HPSC
Inc., Triple-A and CapMAC, and

 

(b) Triple-A shall have obtained from the Liquidity Banks increased Liquidity
Commitments necessary and sufficient to increase the Facility Limit to
$525,000,000.

 

(c) On the date the last of the conditions listed herein is satisfied (the
“Delivery Date”) there shall exist no Wind-Down Event or Unmatured Wind-Down
Event or Event of Termination under any HPSC Agreement.

 

SECTION 4. Reference to and Effect on the LRPA.  (a) Except as specifically set
forth above, the LRPA, and all other documents, instruments and agreements
executed and/or delivered in connection therewith, shall remain in full force
and effect, and are hereby ratified and confirmed. The execution, delivery and
effectiveness of this Amendment shall not, except

 

2

--------------------------------------------------------------------------------


 

as expressly provided herein and for the limited purposes set forth herein,
operate as a waiver of any right, power or remedy of Triple-A or CapMAC, nor
constitute a waiver of any provisions of the LRPA, or any other documents,
instruments and agreements executed and/or delivered in connection therewith.

 

(b) Upon the effectiveness of this Amendment, each reference in the LRPA to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of like import shall
mean and be a reference to the LRPA as amended hereby, and each reference to the
LRPA in any other document, instrument or agreement executed and/or delivered in
connection with the LRPA shall mean and be a reference to the LRPA as amended
hereby.

 

SECTION 5. Effect on Purchase Agreement. Each of HPSC Bravo and HPSC Inc. hereby
acknowledge that, upon the effectiveness of this Amendment, each reference in
the Purchase Agreement to the term “Facility Limit” shall mean and be a
reference to such terms as amended hereby, that such amendment shall be
effective for all purposes of the Purchase Agreement, and that each reference to
the Purchase Agreement in any other document, instrument or agreement executed
and/or delivered in connection with the Purchase Agreement shall mean and be a
reference to the Purchase Agreement as so amended.

 

SECTION 6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute part of this Amendment
for any other purpose.

 

SECTION 7. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws (including Section 5-1401 of the General Obligations
Law but otherwise without respect to conflict of law principles) of the State of
New York.

 

SECTION 8. Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

[Remainder of Page Left Intentionally Blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

 

 

HPSC BRAVO FUNDING, LLC, as Seller

 

 

 

 

 

 

 

 

By:

 /s/ Rene LeFebvre

 

 

 

 

Name:

Rene Lefebvre

 

 

 

Title:

Manager

 

 

 

 

 

 

 

 

 

HPSC, INC., as Servicer

 

 

 

 

 

 

 

 

By:

 /s/ Rene Lefebvre

 

 

 

 

Name:

Rene Lefebvre

 

 

 

 

Title:

CFO

 

 

 

 

 

 

 

 

 

TRIPLE-A ONE FUNDING
CORPORATION, as Purchaser
By CAPITAL MARKETS ASSURANCE
CORPORATION, Its Attorney-In-Fact

 

 

 

 

 

 

 

 

By:

 /s/ Glenn H. Roder

 

 

 

 

Name: GLENN H. RODER

 

 

 

Title:       Vice President

 

 

 

 

 

CAPITAL MARKETS ASSURANCE
CORPORATION, as Administrative Agent
and Collateral Agent

 

 

 

 

 

 

 

 

By:

 /s/ Glenn H. Roder

 

 

 

 

Name: GLENN H. RODER

 

 

 

Title:       Vice President

 

Signature Page to Amendment No. 2
to Second Amended and Restated Lease Receivables Purchase Agreement

 

--------------------------------------------------------------------------------